Citation Nr: 0927900	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.	

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a throat condition.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for skin cancer.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1948 
until retiring in December 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In his April 2008 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board, commonly referred to as a Travel Board 
hearing.  However, he failed to report for the hearing, 
subsequently scheduled for June 2009.  He has not explained 
his absence or requested to reschedule the hearing.  
Therefore, the Board considers his hearing request withdrawn.  
See 38 C.F.R. § 20.704(d) (2008).

Because of the Veteran's age, the Board has advanced this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.




REMAND

The Duty to Assist

The Veteran attributes all of the conditions at issue to his 
military service, including to exposure to Agent Orange.  See 
his November 2006 statement in support of these claims (VA 
Form 21-4138), which the RO accepted as his 
notice of disagreement (NOD).  His service treatment records 
(STRs) show he was seen at the American Dispensary in Saigon, 
Vietnam, from August to October 1961; so the record 
establishes that he served in Vietnam during the Vietnam era.  
The Vietnam era is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975, inclusive, in 
the case of a Veteran who served in the Republic of Vietnam 
during that period.  See 38 C.F.R. § 3.2(f).  However, 
presumptive service connection based upon herbicide exposure 
is available only to Veterans who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and who have certain specifically 
defined disabilities.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  VA has determined there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630-
27641 (2003).  And, as will be explained, it is unclear 
whether the Veteran has any of these specifically defined 
disabilities as might entitle him to presumptive service 
connection.  Nevertheless, even if he does not currently have 
a disorder for which the presumption applies, he may still 
establish his entitlement to service connection on a direct 
incurrence basis with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran 
from establishing service connection with proof of actual 
direct causation).  See, too, McCartt v. West, 12 Vet. App. 
164, 167 (1999) (indicating the principles set forth in 
Combee, which, as mentioned, instead concerned exposure to 
radiation, are nonetheless equally applicable in cases 
involving exposure to Agent Orange).

And VA has a duty to assist the Veteran in developing his 
claims in this regard.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Here, for the reasons and bases discussed below, VA must 
provide a medical examination for opinions regarding the 
etiology of each of the claimed conditions.

The Bilateral Hearing Loss and Tinnitus Claims

The report of the Veteran's January 2009 VA Compensation and 
Pension Examination (C&P Exam) provides diagnoses of 
bilateral (i.e., right and left ear), moderately severe, 
sensorineural hearing loss - as well as bilateral tinnitus.  
His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
30
65
LEFT
5
15
35
75
95

And his speech recognition scores were 96 and 88 percent, 
right and left, respectively.  So there is no disputing he 
has bilateral hearing loss of sufficient severity to be 
considered a disability by VA standards according to the 
requirements of 38 C.F.R. § 3.385.  With regard to claims 
specifically for service connection for hearing loss, for 
purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.  This in turn means the determinative issue 
is whether his current bilateral hearing loss and tinnitus 
are somehow attributable to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this, the Veteran asserts that he was exposed to 
excessively loud noise from aircraft while serving as an 
aircraft mechanic in the military.  His service personnel 
records indicate one of his military occupational specialties 
(MOS) was multi-engine aircraft maintenance chief.  And so, 
there is credible evidence he sustained the type acoustic 
trauma claimed in service.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, 
including in service, even where not corroborated by 
contemporaneous medical evidence).  But there still must be 
competent medical nexus evidence establishing a correlation 
between his current hearing loss and tinnitus and that noise 
exposure as an aircraft mechanic coincident with his 
military service.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a layman, he is not competent to establish this 
cause-and-effect relationship himself.  38 C.F.R. 
§ 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

The Veteran does not assert, and the record does not 
otherwise suggest, that he entered service with any pre-
existing hearing loss or tinnitus.  See 38 U.S.C.A. §§ 1111, 
1137.  The report of his September 1950 active duty 
examination indicates he scored 15/15 on the whispered voice 
test, so had normal hearing.  But the report of his November 
1959 Flying Class III examination shows he had bilateral 
hearing loss.  Specifically, the report provides that his 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
35
LEFT
5
0
10
N/A
40

So he had hearing loss in his right and left ears at the 
4,000 Hertz frequency.  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 
(1988)).  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

And, furthermore, the reports of the Veteran's subsequent 
December 1967 Flying Class III examination and his September 
1968 military retirement examination both show bilateral 
hearing loss in the same 4,000 Hertz frequency.  
Specifically, those reports provide that his puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
10
40
LEFT
10
0
0
0
40



So there is competent medical evidence the Veteran had 
bilateral hearing loss while in service, specifically at 
4,000 Hertz, and Hensley and Ledford indicate that he need 
not have had sufficient hearing loss during service to meet 
the requirements of 38 C.F.R. § 3.385 to be considered a 
disability by VA standards.  Rather, it is only necessary 
that he currently have hearing loss sufficiently severe to 
meet the requirements of this regulation, which, as already 
explained, he does.

The only remaining question, then, is whether there also is 
the required medical nexus evidence etiologically linking the 
Veteran's current bilateral hearing loss disability (and 
tinnitus) to the documented noise exposure and hearing loss 
he had while in service.  Concerning this purported etiology, 
the report of his January 2009 VA C&P exam provides that 
"[i]n a complete review of [his] C-file hearing was normal 
except for a 40 db loss at 4k at induction and separation.  
Therefore since this Veteran left the military with hearing 
within normal limits until 4k, it is believed that his 
military noise exposure has not had an affect on his hearing 
loss."  Despite this VA examiner's indication to the 
contrary, however, the record shows that upon induction into 
service the Veteran had no hearing loss.  Instead, 
his hearing loss was first noted while in service.  So the 
examiner's reasoning appears questionable.  Consequently, 
this opinion is lacking in probative value as to whether the 
Veteran's current bilateral hearing loss is etiologically 
related to the hearing loss and acoustic trauma that he 
sustained in service.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  So there is insufficient competent medical 
evidence of record to decide the Veteran's bilateral hearing 
loss claim.

And as for his tinnitus claim, during the January 2009 C&P 
Exam the Veteran stated that his associated symptoms had 
begun while he was in service, in 1960 or thereabouts.  Even 
as a layman, he is competent to proclaim when he began 
experiencing tinnitus, especially since this condition - by 
its very nature, is inherently subjective and, therefore, 
capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  Tinnitus is "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking."  Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  The 
fact also remains, as explained, that his service personnel 
records establish that he was exposed to loud noise while in 
service as an aircraft mechanic and had documented objective 
clinical indications of hearing loss, albeit only at 4,000 
Hertz.

With respect to the Veteran's tinnitus and its purported 
relationship to his in-service acoustic trauma in that 
capacity and his asserted in-service incurrence of symptoms, 
the January 2009 C&P Exam report provides that the examiner 
opined negatively.  That is, she concluded the Veteran's 
"[t]innitus is less likely as not due to [his history of] 
sound trauma experienced during military service."  But the 
examiner offered no rationale or basis for this opinion; 
rather, it was entirely conclusory.  Therefore, it lacks 
probative value as to whether the Veteran's tinnitus is 
related to his military service.  See generally Bloom v. 
West, 12 Vet. App. 185 (1999).  So there is also insufficient 
competent medical nexus evidence of record to decide this 
claim.

The Claims for a Throat Condition, Asthma, Arthritis, and 
Skin Cancer

With respect to the Veteran's asserted throat condition, the 
record does not contain competent medical evidence that he 
has any such condition, i.e., a current diagnosis; rather, he 
has asserted on his own accord that he has relevant symptoms.  
See his May 2008 statement.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

But setting aside for the moment the question of whether he 
has the required current diagnosis of a throat condition, the 
Veteran's STRs document that, while in service, he was 
diagnosed with pharyngitis in February 1960.  His STRs also 
show that in June 1961 he had a tumor or cyst removed from 
his neck and that there were various subsequent associated 
symptoms.  As well, his STRs show that between October 1964 
and January 1966 he presented with throat symptoms - which in 
January 1966 were diagnosed as laryngitis.  So there is 
competent medical evidence of in-service incurrences of 
throat conditions or symptoms.  


And the Veteran alleges his current throat symptoms are the 
same as or related to those he experienced in service.  But 
as there is no competent medical evidence of either a current 
diagnosis (to account for his present symptoms) or an 
etiological opinion regarding whether there is indeed a 
correlation between his current symptoms and those in 
service, the record is insufficient to decide this claim.  

Similarly, with respect the Veteran's asserted asthma, the 
record does not contain competent medical evidence providing 
a current diagnosis; but the record does contain his lay 
assertions essentially that he has asthma symptoms.  See his 
May 2008 statement.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Again, though, setting aside for the moment the question of 
whether he has the required current diagnosis of asthma, the 
Veteran's STRs document that, in February 1950, he was seen 
for complaints of chest pain when breathing deeply.  And in 
February 1960 he was also diagnosed with an upper respiratory 
infection.  So there is competent medical evidence of in-
service incurrences of relevant symptoms and a diagnosis 
related to his difficulty breathing.  And he says his current 
symptoms are the same as or related to those he experienced 
in service.  But, as there is no competent medical evidence 
of either a present diagnosis or an etiological opinion 
regarding whether there is indeed a correlation between his 
current symptoms and those in service, the record is 
insufficient to decide this claim.  

And insofar as his asserted arthritis, the record also does 
not contain competent medical evidence providing a current 
diagnosis; but it does contain his assertions essentially 
that he has arthritic symptoms such as chronic pain, etc.  
See his May 2008 statement.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  



And yet again, setting aside for the moment the question of 
whether he has the required current diagnosis of arthritis 
(which, incidentally, according to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, must be objectively confirmed by X-
ray), the Veteran's STRs document several in-service 
incurrences of musculoskeletal injuries and complaints of 
symptoms to which his asserted current symptoms could relate.  
In June 1950, for example, he received treatment for a 
sacroiliac strain incurred while lifting heavy timber, and 
the record indicates there were associated back symptoms as 
well.  In September 1957, he was in an accident while playing 
softball resulting in bilateral mandible fractures.  In 
September 1961, he received treatment for a back injury 
sustained while working when an electric shock propelled him 
backwards; the diagnosis was back strain (strain, 
paravertabral muscle).  In June 1964, he received treatment 
for complaints relating to bilateral knee symptoms.  A 
September 1968 note identified a slight scoliosis involving 
the upper elements of his dorsal spine with the convexity 
directed to the left.  So there is competent medical evidence 
of in-service incurrences of pertinent musculoskeletal 
conditions and symptoms.  The Veteran believes there is a 
correlation between the symptoms and conditions noted in 
service and those he experiences currently.  But, as there is 
no competent medical evidence of either a present diagnosis 
or an etiological opinion regarding the cause of this 
diagnosis, and in particular whether it is traceable back to 
the Veteran's military service, the record is insufficient to 
decide this claim.  

Lastly, with respect to the Veteran's asserted skin cancer, 
the record does not contain competent medical evidence that 
he has skin cancer, i.e., the required current diagnosis; 
rather, he has asserted on his own accord that he has clearly 
identifiable symptoms.  See his May 2008 statement.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  



The Veteran attributes these asserted symptoms to exposure to 
herbicide agents (especially the dioxin in Agent Orange) 
while in service.  And, as mentioned, the record establishes 
that he served in Vietnam during the Vietnam era.  Were his 
skin symptoms to be diagnosed as chloracne or other acneform 
disease consistent with chloracne, or multiple myeloma or 
porphyria cutanea tarda, and if manifested to a degree of 10 
percent or more within the time period specified, he would be 
entitled to presumptive service connection based on exposure 
to herbicide agents.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Moreover, even if his 
skin disorder is diagnosed as something else, that is, other 
than one of the specifically defined presumptive diseases, he 
may still establish his entitlement to service connection on 
a direct incurrence basis with proof of actual direct 
causation.  See again Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a letter asking that 
he provide more specific information as to 
how and where he was exposed to Agent 
Orange while in service and give him time 
to respond to this inquiry.  

Undertake all appropriate action to assist 
with the independent corroboration of the 
Veteran's claimed 
in-service exposure to Agent Orange - 
including, if warranted, by requesting 
relevant unit history information from the 
JSRRC.  If it is determined the Veteran 
has not supplied the level of detail and 
information required for a meaningful 
search for corroborating evidence by the 
JSRRC, then there needs to be some express 
indication of this in the record and the 
Veteran appropriately notified.

2.  Have a VA C&P examiner submit a 
supplemental medical nexus opinion 
indicating whether it is at least 
as likely as not (i.e., 50 percent or more 
probable) that the Veteran's bilateral 
hearing loss and tinnitus are related to 
his military service - particularly, 
either his in-service hearing loss or in-
service acoustic trauma.  [Note:  although 
an opinion already has been obtained 
during the January 2009 VA C&P exam 
discounting the notion that there is a 
correlation between these conditions and 
the Veteran's military service, that 
opinion has some patent flaws (those 
indicated earlier in this remand), thereby 
requiring this additional, supplemental 
opinion.]

3.  Also schedule the Veteran for VA C&P 
Exams for additional medical opinions 
concerning whether he has a current throat 
condition, asthma, arthritis, and skin 
cancer.  If there are current diagnoses to 
account for his present complaints 
regarding these claimed conditions, 
then medical opinions are also needed as 
to whether it is at least as likely as not 
(i.e., 50 percent or more probable) these 
current diagnoses are etiologically 
related to the symptoms the Veteran 
experienced while in service and the 
resulting diagnoses in service.  [Note:  
see the Board's discussion of this 
relevant evidence from service earlier in 
this remand.]

Etiological opinions are needed for all 
diagnosed disorders other than those 
presumptively associated with exposure to 
herbicides.  See 38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e)).  Should, instead, 
the examiner(s) diagnose any disorder 
presumptively associated with herbicide 
exposure, he or she resultantly need not 
opine as to the etiology of that disorder.  

Inform the C&P examiner(s) that the term 
"at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner(s) must discuss the rationale 
of the opinion(s), whether favorable or 
unfavorable.  

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner(s) for review of the 
Veteran's pertinent medical and other 
history.  

4.  Then readjudicate the claims for 
service connection in light of the 
additional evidence.  If the disposition 
remains unfavorable as to any claim, 
send the Veteran and his representative 
another supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of any remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


